Citation Nr: 1429073	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-08 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1967 to July 1969, including service in the Republic of Vietnam, for which he was awarded the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) in May 2013; however, in an April 2013 letter, he withdrew his request for a hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

In July 2013, the Board remanded the claim for further development.  It is now ready for appellate review.


FINDING OF FACT

Bilateral hearing loss is etiologically related to noise exposure during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has claimed that his bilateral hearing loss is a result of acoustic trauma sustained in active service, in particular to a grenade explosion that led to his receiving the Purple Heart Medal.  The Board concedes the Veteran's acoustic trauma, as his DD Form 214 and DD Form 215 (Correction to DD Form 214) confirm that he served in Vietnam and received the Purple Heart Medal.  His entrance and separation examinations, as well as his STRs, are silent for complaints of bilateral hearing loss.  While the July 2009 VA examiner diagnosed normal to profound sensorineural hearing loss bilaterally, she opined that it was unrelated to military noise exposure because the Veteran had normal hearing at separation and there is no scientific basis for delayed onset hearing loss due to acoustic trauma.  See July 2009 VA examination report and August 2013 addendum.

However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible.  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for bilateral hearing loss will be granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


